Citation Nr: 0203162	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  98-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 until 
October 1957, and had periods of active duty for training 
including in June and July 1993.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) from a 
September 1997 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Baltimore, Maryland, 
which denied the benefit sought on appeal.

The issues on appeal were previously denied by the Board in 
an April 1999 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2000 Order, the Court vacated the April 
1999 Board decision and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).  Specifically, 
it was determined that the Board decision of April 1999 
failed to consider an August 1993 statement authored by Dr. 
P., M.D., which expressed the opinion that the veteran's 
heart condition was worsened as a result of active service.  

The Board further notes that the veteran was afforded 
personal hearings at the RO in April 1998 and before the 
undersigned in December 1998 in connection with his claim.  
Transcripts of these proceedings are associated with the 
claims file.   

The Board also notes that the veteran has submitted evidence 
not yet considered by the RO.   Pursuant to 38 C.F.R. § 
20.1304 (2001), additional evidence submitted following the 
issuance of a statement of the case must be referred to the 
RO for review and preparation of a supplemental statement of 
the case (SSOC), unless the benefit or benefits sought on 
appeal may be allowed without such referral, or the veteran 
expressly waives his procedural right to such referral either 
in writing or in the record of the hearing on appeal.  Here 
the veteran, through his attorney in a letter dated January 
2002, expressly waived RO consideration of this evidence.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence does not show the 
veteran's preexisting heart condition to have increased in 
severity as a result of active service.


CONCLUSION OF LAW

A heart condition was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in December 1997 and 
a supplemental statement of the case issued in June 1998.  
Additionally, the Board observes that the veteran was 
afforded a VA examination in August 1997 in connection with 
his claim.  Additionally, the claims file contains the 
veteran's service medical records, as well as operation 
reports pertaining to the veteran's bypass surgery in June 
1983 and cardiac catheterization in July 1993. The evidence 
associated with the claims file also includes private 
treatment reports from Peninsula General Hospital, Dr. C., 
M.D., and from Dr. R., M.D.  Also of record are opinion 
letters dated May 2001 and November 2001 from Dr. B., M.D., 
and an opinion letter dated September 2001 from Dr. M., M.D.  
Finally, transcripts of the veteran's April 1998 hearing 
before the RO and December 1998 hearing before the 
undersigned are of record.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Based on the foregoing, the Board finds 
that the requirements under the VCAA (as pertains to this 
case) have been satisfied and that this case is ready for 
further appellate review on the merits.

The veteran essentially claims that his current heart 
disorder is related to his active service.  Specifically, the 
veteran states that his July 1993 heart attack represented an 
aggravation of a pre-existing heart condition, and that as 
such, he is entitled to service connection for the residuals 
of this heart attack.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §38 U.S.C.A. §§  1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  Active 
military, naval, or air service includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active 
duty for training (ADT) is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
by members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Active military, naval, or air 
service also includes any period of inactive duty training 
(IDT) during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty 
training means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

 "Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Also, certain chronic disabilities, 
such as cardiovascular-renal disease and valvular heart 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year from the 
date of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The pertinent medical evidence of record includes service 
medical records and private treatment reports from Peninsula 
General Hospital, Dr. C. and Dr. R.  A July 1993 operation 
report from the Walter Reed Army Medical Center is also 
associated with the claims file.  Also of record are opinion 
letters dated May 2001 and November 2001 from Dr. B., and an 
opinion letter dated September 2001 from Dr. M.  Finally, 
transcripts of the veteran's April 1998 hearing before the RO 
and December 1998 hearing before the undersigned are of 
record.

The service medical records first show a notation regarding a 
heart condition in a November 1985 medical examination.  It 
was noted that the veteran had suffered a myocardial 
infarction in March 1983 and that he had undergone a 4-vessel 
bypass in June 1983.  A February 1988 clinical record 
indicated that the veteran was deemed unfit to participate in 
certain physical activity, specifically, the Army Over-40 
program, on the basis of a cardiovascular condition.  An 
August 1989 examination noted the post-cardiac bypass, and 
also indicated an abnormal EKG.    

The service medical records next show that in July 1993, the 
veteran experienced a light heart attack while participating 
in exercises during Annual Training.  Statements made by the 
veteran in August 1993 showed that he continued to have chest 
pains following the incident.  Such statements further 
indicate, in the veteran's own words, that he had suffered a 
"light heart attack."  This same phrase was noted in an 
August 1993 General Counseling Form relating to the veteran's 
Line of Duty determination.  This document informed the 
veteran he had experienced a "light heart attack."

Private medical records associated with the claims file 
further detail the history of the veteran's heart condition.  
Treatment reports from Peninsula General Hospital reveal that 
in March 1983, the veteran incurred a spontaneous onset of 
severe chest pain while driving.  It was noted in this report 
that physicians at another private facility noted findings 
consistent with acute anterior and high lateral myocardial 
infarction.  The chest discomfort resolved, and the veteran 
was transferred to Peninsula General Hospital for further 
consultation and therapy.  

Further reports dated April 1983 reveal that the veteran was 
admitted for a diagnostic coronary cineangiography.  In May 
1983, the veteran was diagnosed with angina pectoris with a 
prolonged episode of chest pain, documented coronary artery 
disease by coronary angiography and status post myocardial 
infarction.  Chest pain therapy continued throughout the 
month.  A June 1983 treatment report showed an urgent 
readmission for a coronary artery bypass.  A November 1983 
report from another private physician, Dr. C., revealed 
complaints of shortness of breath.  A June 1985 report 
authored by Dr. R. reflects episodes of dizziness.  A 
November 1985 letter, also written by Dr. R., stated that the 
veteran continued to experience rare but painful episodes of 
apparent angina precipitated by physical activity.  

The private medical records next show that the veteran 
underwent a cardiac catheterization in March 1986 at 
Peninsula General Hospital.  The veteran was admitted with 
worsening symptoms of angina pectoris.  Significant coronary 
artery disease was present at this time, and it was noted 
that left ventricular function was compromised.  The left 
coronary artery was very small and had very poor antegrade 
flow.  There was total occlusion of the right coronary 
artery, with very little antegrade flow.  

The treatment reports next show intermittent difficulty with 
chest discomfort in October 1988, as noted by Dr. R.  In 
November 1988, a diagnostic arteriography was undertaken at 
the Peninsula General Hospital.  The veteran was diagnosed 
with angina pectoris, status post myocardial infarction, and 
left ventricular dysfunction or ischemic cardiomyopathy.  An 
April 1990 letter by Dr. R. stated that the veteran was 
unable to participate in a military exercise program due to 
extensive cardiovascular problems.  In January 1991, the 
private medical records reveal that the veteran was admitted 
to Peninsula General Hospital for congestive heart failure.  
Further treatment reports reveal occasional episodes of chest 
discomfort as noted in August 1992 by Dr. C.  Next, in 
October 1992, Dr. C. advised that the veteran refrain from 
running during training exercises.  Then in September 1993 
the veteran was noted to have increasing and unstable angina.  
The treatment reports reflect another coronary artery bypass 
surgery in October 1993.  Finally, a March 1994 report noted 
extreme dyspnea, which was increasingly limiting the 
veteran's exercise capacity.  The veteran was noted to have 
shortness of breath with minimal activity.       

The evidence associated with the claims file also contains a 
July 1993 operation report from the Walter Reed Army Medical 
Center.  At this time the veteran had a right and left heart 
catheterization, coronary angiography and left 
ventrilculography.  This report noted that the veteran had 
known 3-vessel coronary artery disease, and was status post 
large anterolateral myocardial infarction, coronary artery 
bypass grafting and catheterization.  Following this 
procedure a letter was issued by the assistant chief of 
cardiology.  This letter stated that the veteran would 
require open heart bypass surgery as the result of a new 
heart problem that occurred while the veteran was on active 
duty for training.

Also of record are opinion letters dated May 2001 and 
November 2001 from Dr. B. and also a September 2001 letter 
from Dr. M.  The May 2001 letter from Dr. B. noted that he 
had reviewed the veteran's claim file.  Dr. B. then offered 
the opinion that the veteran's heart disease was permanently 
aggravated during his active duty for training in 1993.  Dr. 
B. cited various treatment reports in support of his opinion.  
Among these was a May 1991 report that noted the veteran to 
have no current symptoms suggesting heart failure.  This 
report further noted that the clinical evidence did not 
suggest further myocardial infarction.  Dr. B. also cited an 
October 1992 instruction to refrain from running, and a March 
1993 report that commented that the veteran was doing well 
from a cardiac standpoint.  It was noted that the veteran was 
not complaining of shortness of breath or chest pains at that 
time.  Then Dr. B. cited a September 1993 notation of severe 
left ventricular dysfunction secondary to coronary artery 
disease and mild cardiac infarctions.  Another September 1993 
report was cited, which noted that while on National Guard 
duty the veteran had a recurrence of his angina.  The doctor 
authoring that report, Dr. M.T.B., M.D., stated that this 
increase in activity associated with National Guard duty 
precipitated the additional problems which resulted in his 
hospitalization and catheterization.  Finally, Dr. B. cited a 
January 1998 statement from the veteran, made in his 
substantive appeal, which indicated that he had been hit in 
the chest with the butt of a rifle in July 1993 which caused 
him to develop chest pain and fall to the ground.

Following the above citations, Dr. B. went on to explain that 
increases in cardiac demands in patients with marginally 
patent vessels can lead to ischemia and cardiac infarction.  
He noted that this fact was clearly identified when the 
veteran was instructed to refrain from running.  He then 
stated the medical fact that in the case of unstable angina, 
exercise leads to an increase in coronary blood flow that is 
insufficient to meet the rise in myocardial oxygen demand.  
Finally, Dr. B. noted that the veteran was hit in the chest 
with the butt of a rifle during training in July 1993, and 
that the veteran experienced chest pain and underwent bypass 
surgery shortly after this incident.            

Dr. B. thus concluded that the veteran's preexisting cardiac 
disease was aggravated by his service-related increased 
cardiac demands and chest trauma.  Dr. B. further stated 
that, in his opinion, the veteran suffered permanent damage 
to his heart muscle as a result of his service-related 
cardiovascular requirements.  This opinion was based upon 
changes in the veteran's blood pressure and injection 
fraction percentages following the veteran's in-service 
cardiac problems. 

The next opinion letter was written in September 2001 by Dr. 
M.  In this letter, Dr. M. expressed the opinion that the 
veteran did not incur a chronic or permanent heart disorder 
during July 1993 service that was separate and apart from a 
previously existing heart disorder.  Dr. M. stated that after 
a careful review of the medical records, he saw no indication 
of significant permanent heart injury occurring in July 1993.  
He noted that tests done at both military and private 
hospitals revealed no evidence of acute, significant, 
myocardial injury.  He noted that serial CPKs were within 
normal limits at the first hospital and were only slightly 
elevated at Walter Reed Medical Center.  Thus, Dr. M. 
concluded that there was no compelling evidence that that 
veteran had acute heart muscle injury associated with his 
chest pain syndrome.  He added that the most likely medical 
diagnosis was acute ischemia without infarction.  Dr. M. 
stated that this condition would not have resulted in a 
permanent heart disorder or a worsening of his chronic 
medical condition.  

Dr. M. went on to note that the veteran had a 10-year history 
of severe ischemic heart disease, and he further noted that 
this is a progressive condition.  He noted that the veteran 
had significant worsening of his intrinsic coronary artery 
disease, as well as a disease of his bypass grafts.  Dr. M. 
observed that this disease had worsened not solely in July 
1993, but rather over a significant period of time prior to 
this.  

Dr. M. was asked to address the extent to which the veteran's 
heart recovered from the July 1993 in-service incident.  He 
responded that the best medical evidence showed the veteran 
to have suffered an acute coronary ischemia without 
infarction, and that attacks such as this do not result in 
significant permanent cardiac injury.  Dr. M. added that the 
events that occurred subsequent to July 1993 were due to the 
natural progression of the veteran's coronary artery disease.  

When asked to address the August 1993 statement made by Dr. 
P., which stated that the veteran had developed a "new" 
heart problem, Dr. M. stated that the veteran was determined 
to be in the line of duty only for an acute anginal attack.  
He observed that there was no evidence of an aggravation of 
the veteran's coronary artery disease.  

Dr. M. was further requested to address the opinion rendered 
by Dr. B. in May 2001.  He discounted Dr. B's opinion that 
changes in blood pressure and ejection fraction illustrated a 
worsening of the veteran's cardiac disease.  Dr. M. stated 
that while some changes had occurred, their etiology was 
unclear.  Dr. M. further noted that since the medical records 
did not indicate significant acute myocardial infarction, it 
was unlikely that the reduction in ejection fraction had any 
relation to the veteran's chest pain syndrome of July 1993.  
Furthermore, Dr. M. notes that there is no persuasive 
evidence to demonstrate that the change in ejection fraction 
occurred in July 1993.  He pointed out that the change could 
have occurred at any point between the earlier reading in the 
1980s and the July 1993 reading.  

Dr. M. also commented on Dr. B.'s suggestion that chest 
trauma during service might have worsened the veteran's 
coronary artery disease.  Dr. M. noted, however, that no 
persuasive evidence of chest trauma could be found in the 
service medical records.  No medical information reveals 
external evidence of significant trauma.  Moreover, Dr. M. 
noted that a cardiac catheterization done in July 1993 did 
not indicate any evidence of traumatic coronary artery 
injury.  Instead, Dr. M. noted that the findings were most 
compatible with the progression of intrinsic coronary artery 
disease and disease of the coronary bypass grafts.         

The final medical opinion of record is a November 2001 
opinion from Dr. B., which responds to Dr. M.'s letter.  Dr. 
B. states that Dr. M. had not fully evaluated the veteran's 
medical file, because Dr. M. failed to state a diagnosis 
concerning changes in the veteran's blood pressure and 
slightly elevated CPK.  Dr. B. then asserts that since Dr. M. 
found the etiology of the veteran's cardiovascular changes to 
be unclear, the benefit of the doubt should be afforded to 
the veteran.  Dr. B. further discounted Dr. M's opinion in 
that it failed to address the conclusions of Dr. P. and Dr. 
M.T.B.  Finally, Dr. B. discounted Dr. M's opinion as it 
failed to cite any medical literature.  

The remaining evidence to be considered consists of the 
transcripts of the veteran's April 1998 hearing before the RO 
and his December 1998 hearing before the undersigned.  In his 
April 1998 hearing, the veteran described the history of his 
heart condition.  He stated that he began having numbness in 
his chest in 1983.  The veteran further explained that he had 
a massive heart attack that same year.  He had full blockage 
on the left side of the heart.  The veteran reported that he 
was operated on and that he received 3 to 6 months of follow-
up care.  The veteran stated that he continued to have 
symptoms including angina pain.  He stated that these pains 
never resolved, and that he continued to experience them.  
The veteran stated that he was not hospitalized again until 
July 1993, when he had a heart attack while on active duty 
for training.  The veteran explained that in July 1993 he was 
a participant in an exercise simulating prisoners of war.  He 
was hit in the stomach and chest area with the butt of a 
rifle.  The veteran described being taken away for medical 
care.  He noted that he had asked the doctor at Walter Reed 
Medical Center if his condition was due to his previous heart 
condition, and was told that it was not.  The doctor told the 
veteran that his condition was related to being hit in the 
chest, which induced a crossover pain due to a loosened vein 
that was leaking fluid.  The veteran then stated that he 
subsequently had bypass surgery at the Peninsula General 
Hospital.  When asked if his symptoms had worsened following 
July 1993, the veteran responded in the affirmative, stating 
that that he was more easily fatigued after the July 1993 
incident.  He stated that he would have episodes of bad chest 
pains about 4 times a year.    

Finally, the veteran offered testimony in December 1998 in 
his hearing before the undersigned.  At this hearing the 
veteran again recounted his medical history, much of which 
has already been documented in this decision.  The veteran 
added detail regarding the purpose of his operation in July 
1993.  The veteran stated that the surgery was needed to mend 
the vein that went around his heart.  The veteran further 
stated that he was in pretty good condition immediately prior 
to the incident in July 1993.  

The Board has thoroughly reviewed the evidence of record and 
concludes that, for the reasons and bases detailed below, the 
veteran is not entitled to service connection for a heart 
condition.

The evidence clearly establishes that the veteran's history 
of heart problems began in 1983, well before the July 1993 
incident during active duty for training.  Therefore, the 
issue for consideration is whether the medical evidence of 
record shows this preexisting condition to have worsened as a 
result of the July 1993 incident.  As will be discussed in 
the paragraphs that follow, the Board finds that the 
veteran's preexisting condition was not aggravated in July 
1993, and that his current symptomatology is likely to be the 
result of the natural progression of his earlier coronary 
artery disease.  

The Board has considered the statement made in August 1993 by 
Dr. P., which expressed that the veteran had developed a 
"new" heart problem during service.  However, this 
observation was not accompanied by clinical evidence to show 
permanent cardiac injury or an aggravation of the veteran's 
coronary artery disease.  For the same reason, the Board 
discounts the statement of Dr. M.T.B., who attributed the 
veteran's July 1993 heart attack to the veteran's active duty 
for training.

The Board has also considered the May 2001 letter authored by 
Dr. B.  In this letter, Dr. B. opines that the veteran's 
heart condition was aggravated in service in July 1993.  Dr. 
B. offered various rationale for his opinion.  First he cited 
a May 1991 report that noted the veteran to have no current 
symptoms suggesting heart failure.  This report further noted 
that the clinical evidence did not suggest further myocardial 
infarction.  Presumably these reports were noted to 
illustrate that the veteran was in good health prior to the 
July 1993 incident.  However, other evidence of record 
clearly shows that the veteran continued to have heart-
related symptomatology ever since his initial 1983 surgery.  
For example, in the April 1998 personal hearing, the veteran 
himself stated that he had experienced angina pain ever since 
1983, and that this pain had never disappeared.   
Additionally, the file contains documentation that in October 
1992, the veteran was instructed to refrain from running.  
Thus, there is ample evidence to suggest that the veteran was 
continuing to have symptomatology prior to July 1993.  

Dr. B. next cited evidence to demonstrate a worsening of the 
veteran's condition in July 1993.  He noted decreases in the 
veteran's blood pressure and ejection fraction levels and 
stated that this showed not only a worsening of the veteran's 
condition but also constituted proof of permanent cardiac 
injury.  However, as pointed out by Dr. M., without 
independent evidence to show significant acute myocardial 
infarction, there is no reason to presume a relationship 
between the drop in blood pressure and ejection fraction and 
the veteran's chest pain syndrome of July 1993.  In fact, as 
Dr. M. observed, there was no persuasive evidence to 
demonstrate that the change in ejection fraction occurred in 
July 1993.  This change could have occurred at any point 
between the earlier reading in the 1980s and the July 1993 
reading.

In his May 2001 letter, Dr. B. went on to explain that 
increases in cardiac demands in patients with marginally 
patent vessels can lead to ischemia and cardiac infarction.  
He then stated the medical fact that in the case of unstable 
angina, exercise leads to an increase in coronary blood flow 
that is insufficient to meet the rise in myocardial oxygen 
demand.  However, the medical evidence did not demonstrate 
significant acute myocardial infarction in this case, and 
therefore this medical concept is of no relevance here.  With 
respect to ischemia, this was explained in Dr. M.'s September 
2001 letter to be a non-permanent cardiac injury, and 
therefore the veteran is not entitled to service connection 
on that basis. 

Dr. B. next posited that the veteran's preexisting cardiac 
condition was worsened when the veteran was hit in the 
stomach and chest with the butt of a rifle in July 1993.  
However, the Board notes that the service medical records 
contain no mention of the rifle incident.  This is only 
documented subsequently in the veteran's hearing testimony 
and in his January 1998 substantive appeal.  In his reports 
contemporaneous to the July 1993 incident, the veteran 
described chest pain, and noted that he was a runner in a 
military exercise.  He further noted not having eaten.  There 
was no mention about being hit with a rifle butt, which 
suggests that this was not the primary cause of the heart 
problem.  Additionally, the medical evidence failed to show 
external signs of trauma to the chest.  Without such 
evidence, it is not possible to attribute the contact with 
the rifle butt to have caused the heart episode experienced 
by the veteran in July 1993.

In deciding that the veteran's preexisting heart condition 
was not aggravated during active service, the Board is highly 
persuaded by the September 2001 opinion letter written by Dr. 
M.  In this letter, Dr. M. offered several persuasive reasons 
for why the veteran's heart symptoms which occurred during 
active duty for training in July 1993 were not an aggravation 
of his preexisting condition.  First, Dr. M. remarked that 
the veteran's medical records showed no signs of significant 
permanent heart injury occurring in July 1993.  Instead, he 
stated that the most likely medical diagnosis was acute 
ischemia without infarction, which would not have resulted in 
a permanent heart disorder or a worsening of his chronic 
medical condition.  

In noting the absence of absence of signs showing significant 
acute myocardial infarction, the Board acknowledges the 
veteran's sworn statement of August 1993.  In this statement 
the veteran reports that he had suffered a "light heart 
attack" while on active duty for training in July 1993.  The 
Board observes that the medical evidence associated with the 
July 1993 incident does not contain a diagnosis of "heart 
attack" or "myocardial infarction," and as a lay person 
the veteran lacks the requisite medical expertise needed to 
render a diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  His lay statements, therefore, are devoid of 
probative value.  Similarly, the notation in the August 1993 
General Counseling document that described the July 1993 
incident as a "light heart attack" is equally lacking in 
probative value, as there is no indication that it was 
written by a person with a competent medical background.  
Given the absence of clinical findings regarding a heart 
attack or myocardial infarction, it is reasonable to assume 
that the phrase "light heart attack" was simply taken 
directly from the veteran's own statement, made with no 
special medical knowledge or expertise.

Returning to the September 2001 letter, Dr. M. went on to 
note that the veteran had a 10-year history of severe 
ischemic heart disease, and he further noted that this is a 
progressive condition.  He noted that the veteran had 
significant worsening of his intrinsic coronary artery 
disease, as well as a disease of his bypass grafts.  Dr. M. 
observed that these diseases had worsened not solely in July 
1993, but rather over a significant period of time prior to 
this.  The Board finds this observation to be consistent with 
the record.   

As previously discussed, Dr. M.'s opinion letter further 
explained that the changes in the veteran's blood pressure 
and ejection fraction cited by other physicians as proof of 
aggravation, actually could not be attributed to the July 
1993 incident in service.  Dr. M. stated that while some 
changes occurred, their etiology was unclear.  
In his November 2001 reply letter, Dr. B. stated that if the 
etiology was unclear, the veteran would therefore be entitled 
to the benefit of the doubt.  The Board points out that the 
veteran is to be afforded the benefit of the doubt on any 
issue to which there is an approximate balance of positive 
and negative evidence.  38 U.S.C.A. § 5107(b).  Given the 
absence of medical evidence to show significant acute 
myocardial infarction, and given the inability to determine 
the point at which the blood changes occurred, the 
preponderance of the evidence is against the claim and 
therefore it must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The Board acknowledges the contentions made by Dr. B. in his 
November 2001 reply letter to the effect that Dr. M.'s 
opinion was not based on a full review of the record.  The 
Board disagrees with this statement and finds Dr. M.'s 
opinions to be thorough, well reasoned, and supported by the 
evidence of record.  Moreover, Dr. M.'s opinion addressed and 
adequately explained the contrary findings of Dr. P. made in 
August 1993.  While the opinion of Dr. M.T.B., which 
expressed that the veteran's active duty for training 
precipitated his hospitalization, was not specifically 
addressed by Dr. M., his explanations and rationale are 
sufficient to rebut Dr. M.T.B. without having to do so 
explicitly.   

Finally, the Board acknowledges the veteran's statements, 
made at the April 1998 RO hearing, that his symptoms had 
worsened subsequent to his July 1993 heart attack.  However, 
the Board notes that in order to gain entitlement to service 
connection, it is not sufficient that the evidence shows a 
mere worsening of the veteran's symptomatology.  The evidence 
must first show that the July 1993 cardiac incident was 
causally related to active service, as opposed to being a 
natural progression of the veteran's preexisting coronary 
artery disease.  As such evidence is lacking, the mere fact 
of an increase in symptomatology following the July 1993 
incident does not entitle the veteran to service connection.

In summation, the Board finds that there is insufficient 
evidence to show that the veteran's cardiac incident during 
active duty for training in July 1993 was causally related to 
service.  Instead, the preponderance of the evidence suggests 
that the July 1993 incident was related to the natural 
progression of the veteran's preexisting coronary artery 
disease.  Accordingly, the veteran's claim is denied.  

  
ORDER

Service connection for a heart condition is denied.
		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

